Citation Nr: 0106307	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
January 1969.

This appeal arises from a March 1998 rating decision of the 
Waco, Texas, Regional Office (RO) which continued the 
veteran's 20 percent disability evaluation assigned for 
service-connected lumbosacral strain.  The notice of 
disagreement (NOD) was received in March 1999.  The RO issued 
the statement of the case in August 1999.  The veteran's 
substantive appeal was received in October 1999.

The Board notes that the veteran, in his NOD and substantive 
appeal, has requested that the RO address the issue of 
service connection for arthritis secondary to his service-
connected lumbosacral strain.  To date, there is no 
indication that the RO has adjudicated this claim.  In any 
event, the issue of service connection for arthritis 
secondary to lumbosacral strain is not inextricably 
intertwined with the current appeal, and that issue is 
referred to the RO for appropriate development and action.


REMAND

The veteran contends that his service-connected low back 
disorder is worse than it is currently evaluated.  He 
contends that it has progressively increased in severity, and 
that he currently wears a brace and takes medications on a 
daily basis in order to relieve his discomfort.  He states 
that "by the end of the day, I have trouble getting 
around," and that he has had pain that travels down the 
backs of both legs to the feet.  He says that magnetic 
resonance imaging (MRI) and electromyograph (EMG) testing 
point to nerve damage, which he contends is a result of his 
service-connected lumbosacral strain.

The record on appeal reflects conflicting evidence as to the 
nature and severity of the veteran's low back disorder.  
Reports of EMG testing performed at the Houston VA Medical 
Center (VAMC) in May and November of 1998 indicate bilateral 
abnormalities.  The veteran contends that nerve damage shown 
in the EMG reports has not been addressed.  There are no 
histories or intake records associated with the EMG reports 
in the record.

A VA examination conducted in October 1999 referenced two 
EMG's, one performed in May 1998 and another performed in 
"October 1998."  The examiner noted that the May study 
showed possibility of bilateral S1 radiculopathy, and that 
the October study showed no such evidence.  The examination 
report references a magnetic resonance imaging performed in 
April 1998, which showed multilevel degenerative disc 
changes. 

The October 1999 VA medical examination indicated a history 
of back injury incurred in 1968.  The veteran complained of 
constant low back pain with radiating pain down to the 
plantar aspects of both feet.  The examiner noted that there 
was negligible range of motion of his lumbar spine despite 
his being able to sit fully upright.  Neurological 
examination revealed physiologic and symmetrical reflexes, 
strength and sensation in both lower extremities, and some 
giving way in both lower extremities on foot dorsiflexors.  
X-rays were found to be unremarkable, with some mild 
degenerative changes commensurate with the veteran's age.  
The impression was lumbosacral strain by history.  The 
examiner concluded that, based upon the evaluation, he was 
unable to explain the magnitude and perpetuation of the 
veteran's current symptoms based on the lumbar strain in 
service.  He stated that the objective evaluations performed 
on the veteran had "failed to elicit any focal evidence of 
pathology."

Due to the inconsistencies noted above, the Board is without 
sufficient medical evidence to make a finding regarding the 
veteran's claim.  The U.S. Court of Appeals for Veterans 
Claims has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of our findings of fact, rather than provide our own 
medical judgment in the guise of a Board decision.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Accordingly, the veteran 
should be afforded VA neurological and orthopedic examination 
to determine the etiology and severity of his low back 
symptoms.  

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000). 

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 
amended at 38 U.S.C. § 5103A(a)).

The Board notes that the claims file includes references to 
records not otherwise associated with the claims file.  
Neither the October 1998 EMG report nor the April 1998 MRI 
report are associated with the claims file.  Although the 
veteran made reference to a neurologist's report in his 
substantive appeal, that document is not of record.  We also 
note that the veteran made reference to his "primary care 
doctor" in his substantive appeal.  However, there is no 
indication in the record that the RO sought to clarify the 
identity of that care provider, and seek records if 
necessary.  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  Thus, it is 
incumbent on the RO to take further development action 
regarding these potentially important records.

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the RO for the following action:

1.  The RO should obtain from the veteran the 
names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his low back disorder since July 1997.  
After securing the necessary release(s), the 
RO should request any such records not 
currently associated with the claims folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from Houston VAMC, and any other 
identified VA facilities, since July 1997.  
Special attention should be given to the 
procurement of the EMG and MRI reports 
discussed above, to include any accompanying 
narratives and diagnoses made as a result of 
that testing.

3. The RO should schedule the veteran for VA 
orthopedic and neurological examination.  
The veteran should be properly notified of 
the date, time, and place of the 
examinations in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner(s) 
prior to examination.  Such tests as the 
examiners deem necessary should be 
performed.

a.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  If the examiner 
finds that it is not feasible to answer 
a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

(i)  The examiner should be asked to 
state the ranges of motion of the 
veteran's lumbar spine in degrees.  
Moreover, the examiner should state 
the normal ranges of motion of the 
lumbar spine in degrees, in 
comparison to the veteran's range of 
motion.

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back 
disability, and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups.  This 
opinion should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

b.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the low back should be 
identified.  If the examiner finds that 
it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

(i)  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise 
related to the service-connected 
lumbosacral strain.  If so, the 
examiner should state whether the 
veteran experiences recurring 
attacks, and the degree of 
intermittent relief he experiences 
between those attacks.  The 
examiner should further state 
whether any intervertebral disc 
syndrome that may be present 
results in incapacitating episodes, 
and the total duration of any of 
those episodes.

(ii)  The examiner should indicate 
the extent of the veteran's pain 
and limitation of motion on forward 
bending and lateral movement.  The 
examiner should also indicate 
whether there exist listing of the 
spine to the opposite side or 
positive Goldthwait's sign.  If 
applicable, he or she should 
indicate whether any of the above 
exist with abnormal mobility on 
forced motion.

4.  Following completion of the foregoing, 
the RO should review the claims folder to 
ensure that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, including absence 
from the medical reviews of  all opinions 
requested, appropriate corrective action is 
to be implemented.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full.  In doing so, all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, should be 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), Fast Letter 01-
02 (Jan. 9, 2001), and Fast Letter 01-03 
(Feb. 5, 2001) as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.

6.  When the above development has been 
completed, the case should be reviewed by the 
RO.  In evaluating the veteran's service-
connected disability, the RO should discuss 
the provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45, and 
VAOPGCPREC 36-97 (December 12, 1997) (VA 
Office of the General Counsel determined that 
Diagnostic Code 5293 (intervertebral disc 
syndrome) is predicated upon limitation of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 
must be considered in conjunction with that 
code).  If the decision remains adverse to 
the veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant regulatory 
provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

